Citation Nr: 0634552	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  04-28 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to April 
1970.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Boise, 
Idaho (RO).


FINDING OF FACT

The veteran does not have a current medical diagnosis of 
post-traumatic stress disorder (PTSD).


CONCLUSION OF LAW

PTSD was not incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for service connection 
for PTSD, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to 
initial adjudication, a letter dated in February 2003 
satisfied the duty to notify provisions.  Additional letters 
was also provided to the veteran in September 2004, April 
2005, and March 2006.  See 38 C.F.R. § 3.159(b)(1); Overton 
v. Nicholson, No. 02-1814 (U.S. Vet. App. September 22, 
2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The veteran's service medical records and VA 
medical treatment records have been obtained.  The veteran's 
indicated private medical records were requested, but no 
response was received from the private physician.  An August 
2005 letter notified the veteran of VA's inability to obtain 
these records.  A VA examination was provided to the veteran 
in connection with his claim.  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).  A diagnosis of 
a mental disorder, including PTSD, must conform to the 
criteria of DSM-IV.  38 C.F.R. § 4.125.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f)(1).

Furthermore, if the veteran did not engage in combat with the 
enemy or if the claimed stressors are not related to combat, 
then the veteran's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 
Vet. App. 163 (1996); Fossie v. West, 12 Vet. App. 1, 6 
(1998).

The veteran's service medical records are negative for any 
complaints, symptoms or diagnoses of PTSD.

An October 1998 VA outpatient treatment record stated that 
the veteran had a positive PTSD screen and that depression 
was an established diagnosis.  The plan stated that the 
veteran would be scheduled for an evaluation of likely PTSD 
related to Vietnam.

A May 1999 VA outpatient treatment record stated that the 
veteran had a positive depression screen.  The report further 
stated that the veteran's psychiatry consultation had 
diagnosed depression.

VA outpatient treatment records December 1999 and July 2000 
stated that "PTSD is established diagnosis (screen not 
needed)," and made no further comments regarding PTSD or any 
other psychiatric condition.

A September 2000 VA mental health clinic evaluation by a 
clinical social worker stated that the veteran reported an

odd incident 6 weeks ago that has left 
him reeling.  He met a [Vietnamese] woman 
down in Las Vegas and they had breakfast.  
It turns out that she was [12 years old] 
in [Vietnam] when he was there on a 
supply ship.  His ship handled [2000 
pound] bombs and he used to write "Duck 
you Fuck" on [every one] of them.  This 
woman was relating being in an allied 
bombing in which her grandparents were 
"vaporized" right in front of her.  She 
also said she saw an unexploded bomb that 
said "Duck you Fuck" on the side.

The veteran stated that after this encounter he immediately 
left the breakfast, went to his room, stayed alone for 2 
days, and then came home.  The report stated that the veteran 
had been tearful and felt overwhelmed with guilt which had 
been aggravated by the anniversary of the death of his father 
and the events of 9/11.  The assessment was "PTSD has been 
more intensely activated but sleep is always a problem, [more 
so] now."

An April 2001 VA mental health clinic evaluation by a 
clinical social worker stated that the veteran had been 
depressed on and off since 1970.  The veteran cited Vietnam 
as the point of origin of depression, but denied that PTSD 
was a prominent feature of his day to day life and did not 
think about it unless it was brought up.  The veteran 
complained of recent depression with sleeplessness, social 
isolation, apathy, low energy, crying spells specifically 
related to his parents deaths, anhedonia, weight loss, and an 
indifference to his fate without suicidal ideation.  The 
veteran also reported good self-esteem and concentration.  
The assessment was rule out major depression versus dysthymic 
disorder.

An April 2001 VA mental health clinic psychiatric evaluation 
by a physician stated that the veteran complained of feeling 
depressed for some time with sleeplessness, decreased 
appetite, and decreased energy.  The veteran stated that he 
had lost interest in most activities and his concentration 
was "okay."  He further stated that he did not care if he 
did not wake up but denied suicidal ideation.  The veteran 
reported some problems with depression in the past and had 
used alcohol and drugs intermittently, but did not believe 
that he had a problem.  The report noted that the veteran's 
mother had problems with depression, he was divorced, he 
lived alone, and he worked 1 to 2 days a week.  On mental 
status examination, the veteran was alert, pleasant, and 
cooperative.  His speech was coherent, organized, and normal 
in rate and tone.  The veteran's thought content was negative 
for suicide, homicide, or psychosis.  His affect was 
appropriate, his mood was somewhat sad, and his memory was 
not formally tested.  The assessment was major depression.

A November 2001 VA mental health clinic evaluation by a 
clinical social worker stated that the veteran went back to 
Las Vegas to talk to the Vietnamese woman and her brother.  
The veteran stated that "[w]hile the rational part of him 
can see his role in perspective, the whole incident still has 
hit him in the gut and he regularly sees images of her whole 
family blowing up."  The veteran reported that he had 
decided to give up going to Las Vegas and that he had quit 
marijuana about 3.5 weeks before.  The veteran further stated 
that he had decided to give up bartending and was looking for 
a new career.  He described the present time as a mid-life 
crisis.  The assessment was that the veteran stated that 
talking at the clinic made him feel better.

A December 2001 VA mental health clinic psychiatric history 
and physical evaluation by a physician stated that the 
veteran had a longstanding history of depression and anger 
about his experiences in the Vietnam War.  The veteran 
recounted his story about the woman he met in Las Vegas.  He 
stated that he had subsequently felt a great deal of guilt, 
anger, depression, sadness, irritability, a desire to stay 
isolated, low energy, anhedonia, poor concentration, 
difficulty sleeping, and intermittent thoughts of death.  The 
veteran reported regularly re-experiencing the event 
described by the woman.  He stated that he was isolative, 
"somewhat startles," and hypervigilant.  The veteran 
reported a "longstanding history of feeling cocky, 
irritable, socially distant from others, reckless, impulsive, 
spending money, living on the edge, gambling in Las Vegas and 
is quite proud of his gambling successes."  The veteran 
denied any history of psychosis, any psychiatric 
hospitalizations, or any "frank episodes of mania."

On mental status examination, the veteran was casually 
dressed and somewhat disheveled.  The report stated that he 
was somewhat guarded but later told his story with great 
intensity.  The veteran had good eye contact, was tearful at 
times, displayed an entitled and bitter demeanor with 
displays of anger and complaints of many "injustices."  The 
veteran's mood was described by the examiner as "moodless 
mood."  His affect was anxious, irritable, constricted, and 
reactive.  His thought processes were linear and he denied 
any suicidal or homicidal ideation, intent or plan.  The 
report stated that the veteran was alert and oriented with 
limited insight and judgment.  The assessment was

The patient is a 53-year-old, divorced, 
white male with Graves' disease, 
sub-syndromal [PTSD] with symptoms of 
major depression.  He is a loner, 
socially isolative, with limited social 
skills and significant irritability and 
entitlement.  He may have a syndrome of 
Bipolar spectrum in the hypomanic or 
cyclothymic category, but his current 
presentation is more consistent with 
Major Depressive Disorder.  We will need 
further data to clarify the diagnosis.  
He continues to intermittently abuse 
marijuana, he has a past drug use 
history.  He declined offered 
hospitalization.  He is currently not 
imminently a risk to himself and can be 
treated as an outpatient.  His risk of 
self harm is low to moderate.

The diagnosis gave a multiaxial assessment.  Under Axis I, 
the report listed "Major Depressive Disorder, "rule out" 
Bipolar, "rule out" [PTSD]," and polysubstance abuse.  
Axis II was deferred.  Axis III listed Graves' disease.  Axis 
IV listed occupational and social support problems.

A March 2002 VA mental health clinic psychiatry history and 
physical evaluation by a physician stated that the veteran 
was being evaluated for possible PTSD.  The report noted that 
the veteran was able to give a logical history, but had 
multiple tangentialities with rambling, although he could be 
redirected successfully.  The veteran stated that he was 
diagnosed with PTSD in 1998 and was initially described as 
"in denial."  The report stated that the veteran had 
numerous stressors, including the loss of both of his parents 
within a 5 week period, approximately 16 months prior.  The 
veteran stated that these losses were devastating for him and 
the stress from the events seemed to trigger multiple other 
stresses and reminded him of military service.

The report stated that the veteran had previously had 
psychiatric treatment but had dropped out after about three 
sessions because he "didn't like the lies."  The report 
further stated that he was seeing a private doctor in the 
community.  The veteran denied difficulty with psychotic 
symptoms, stated that medication had helped him sleep, and 
related a history of chronic insomnia since the military.  He 
related a history of frequent depression with social 
withdrawal, loss of interest and pleasure in activities, and 
suicidal thoughts.  The veteran also described bursts of 
energy where he would go for at least 2 to 3 days at a time 
without sleep.  The veteran experienced racing thoughts on 
multiple topics, increased activity levels, increased 
"projects," and traveling on the spur of the moment.  The 
report stated that the veteran had been diagnosed with 
Graves' disease and early Parkinson's disease.  The diagnosis 
was bipolar depression, PTSD, history of substance abuse, in 
remission, and possible contribution of organic affective 
disorder due to thyroid disease.

VA reports by a clinical social worker from July 2002, 
February 2003, April 2003, May 2003, June 2003, July 2003, 
November 2003, February 2004, March 2004, April 2004, and 
July 2004 discussed PTSD and PTSD-related topics.

An October 2002 letter from a private physician stated that 
the veteran had been treated for PTSD, which had originated 
during his military service, since September 2001.  The 
letter further stated that the veteran had been diagnosed 
with PTSD at the VA Medical Center in Boise, Idaho in 1997.

An April 2004 VA mental health treatment plan by a clinical 
social worker stated that the veteran's primary problem was 
depression, his secondary problem was anger management, and 
listed no other problems.  Under a multiaxial assessment, the 
report listed Major Depressive Disorder Recurrent under Axis 
I, deferred a diagnosis on Axis II, listed thyroid under Axis 
III, and listed economic stressors, health concerns, and 
relationship conflicts under Axis IV.

A December 2004 letter from the veteran's ex-wife stated 
"[u]pon learning Jim had been diagnosed with PTSD, I now 
understand the reasons for his behavior.  Before our divorce, 
I discussed my concerns about Jim with his mother and she 
informed me, 'he was never the same after he came back from 
the service.'"

A May 2005 VA PTSD examination by a psychiatrist and a 
clinical psychologist stated that the veteran's claims file 
and medical record were reviewed at length.  The report 
stated that the clinical psychologist did extensive 
psychological testing and both examiners interviewed the 
veteran for an hour.  The veteran reported two in-service 
stressors, an incident in which a seaman was injured by a 
high-pressure line and an incident in which he saw a body 
fall from a stretcher and break in half.  The examiners noted 
that two other stressors were reported in the medical record, 
and "when we asked the veteran about them, he stated he did 
not want them considered.  He said he had been told not to 
bring them up.  He did not want to talk about them and it was 
unclear to us why he chose not to discuss them."

The veteran described himself as anxious and wound up.  The 
report stated that he gave clear symptoms of claustrophobia 
and had panic attacks that had been troubling him.  He stated 
that he thought about suicide a couple of times a month, 
though he had made no attempts and had no plans to do so.  
The veteran further stated that his panic, anxiety, and 
depressive symptoms had been nagging him on and off for the 
last several years.  He also reported that he slept 4 or 5 
hours per night.

On mental status examination, the veteran was fully oriented 
and conversive to time, place, and person.  His speech was 
clear and coherent.  The veteran described himself as 
anxious, but the report noted that he seemed relatively 
comfortable throughout the interview.  The veteran showed no 
signs of hallucinations or thought disorders.  The veteran 
reported that he did not dream at all and that he thought 
about the body falling in half whenever he heard a 
helicopter.  The report stated that the veteran "calls it a 
'flashback,' but in fact it appears to simply be intrusive 
thoughts about that event when he hears helicopters and not 
be a true flashback in a psychological sense."  The report 
further stated that the veteran was able to laugh and joke 
with the examiners, that his favorite recreational activity 
was to watch the news, and he watched television regularly.  
The veteran stated that he interacted with his ex-wife, was 
going to share a home with her, and had a supportive 
relationship with his son.

As part of his exam, [the clinical 
psychologist] spent a considerable period 
of time administering psychological tests 
that are very pertinent and part of the 
Mental Status Exam.  These are his 
findings:

"[The veteran] agreed to complete the 
Personality Assessment Inventory (PAI) as 
part of his Compensation & Pension 
Evaluation for alleged PTSD.  The PAI was 
selected because it has a number of 
scales and subscales that assess various 
symptoms that make up the diagnosis of 
PTSD.  A review of validity indicators 
revealed a high score on the Negative 
Impression Scale.  The interpretive 
manual suggests that a score in this 
range suggests that the test taker made 
an attempt to portray himself in an 
especially negative manner.  The guide 
further states that when scores are in 
this range, the test results are best 
deemed to be invalid.

To assess for the possibility of 
malingering, I computed the Rogers 
Discriminate Function, using [the 
veteran's] test scores.  The resulting 
value was above the cut-off scores, 
suggesting the likelihood of 
malingering."

This additional testing, plus the history 
we obtained, suggests the following:

It appears that the veteran does, indeed, 
have an anxiety disorder.  It is probably 
a panic disorder with some generalized 
anxiety features that started several 
years ago.  He has depressive tendencies 
with some suicidal ideations, and 
struggles with some depressive symptoms.  
He is presently not taking medications 
that directly treat either one of those 
problems.

In our opinion, the veteran does not have 
PTSD and does not have PTSD related to 
his service.  We do not find the 
stressors that he had in the service 
credible to generate chronic, long-
lasting PTSD.  The veteran did not have 
trouble after the service with his time 
in the service.  He does not have dreams 
and nightmares about his service time.  
He has some intrusive thoughts when he 
hears helicopter noises.  He thinks about 
these events when he talks to therapists 
at the VA and other therapists, but we do 
not see any clear history of avoidance 
symptoms or hyperarousal related to his 
reported traumatic experiences in the 
service.  There is no connection between 
service stressors that are reported and 
any real impairment in his life.  We 
agree that he does have impairment, but 
we do not think that this is related to 
the service.  The veteran admitted that 
he has been coached to leave out certain 
things, which may or may not have been 
pertinent to this exam.  He was, however, 
given ample opportunity to bring those up 
and we did review the record at length.

In essence then, he does not have PTSD 
related to the service.  We find no basis 
for that.  There are very well accepted 
psychological test results that suggested 
that he embellishes some of his symptoms 
and that even suggest there may be some 
malingering here, or presentation of 
symptoms or facts that are not entirely 
truthful.  He has a GAF of approximately 
55 based on his panic and anxiety 
disorder and his depressive symptoms.

The preponderance of the evidence does not show that the 
veteran has a current diagnosis of PTSD in accordance with 
DSM-IV.  VA outpatient treatment records indicate that the 
veteran was evaluated by physicians and clinical social 
workers who provided a diagnosis of PTSD.  Additionally, a 
private physician indicated that he was treating the veteran 
for PTSD.  Nevertheless, the veteran's claims file, to 
include his service medical records, service personnel 
records, and private and VA post-service medical records were 
not reviewed by these examiners.  Further, no 


rationale or bases for these diagnoses were provided, to 
include the specific stressors that had been verified by the 
service department, psychological tests, mental status 
examinations containing specific findings that meet the 
criteria to diagnose PTSD in compliance with DSM-IV, and in 
the case of the private practitioner, any treatment records 
which might provide such a bases.  Accordingly, these medical 
reports are not competent to provide a diagnosis in 
accordance with DSM-IV.

In contrast, the May 2005 VA PTSD examination was conducted 
by a clinical psychologist and a psychiatrist.  After a 
psychiatric examination, an extensive series of psychological 
tests, a review of the veteran's claims file, to include the 
veteran's service medical records, service personnel records, 
and post-service VA and private medical records, the 
psychiatrist and clinical psychologist both concluded that 
the veteran did not have PTSD.  Furthermore, the examiners 
provided a detailed, report outlining their findings that led 
to this conclusion.

The veteran's statements alone are not sufficient to prove 
that he has PTSD.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  As he is not a physician, 
the veteran is not competent to make a determination that he 
has PTSD.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998).  Here, there is no competent 
evidence of record that shows that the veteran has a current 
diagnosis of PTSD in accordance with DSM-IV and as such, 
service connection is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Service connection for PTSD is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


